Citation Nr: 1531057	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 5, 2010 for a 10 percent disability rating for tinnitus. 


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDING OF FACT

Because the Veteran's claim for tinnitus was filed over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999), the 10 percent rating for the service-connected tinnitus could not be assigned earlier than one year prior to the date of receipt of his claim on May 5, 2011.


CONCLUSION OF LAW

An effective date of May 5, 2010 for the award of a 10 percent disability rating for the service-connected tinnitus is the earliest assignable by law. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Since the rating decision that the Veteran is appealing is the one that determined the effective date, statutory notice served its purpose and its application is no longer required.  Dingess v. Nicholson, 19 Vet. App. 473, 491(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007).  

With regard to the earlier effective date claim, this issue arises from the Veteran's disagreement with a May 2012 rating decision that granted service connection and assigned a 10 percent rating for his tinnitus.  Previously tinnitus had been rated as part of his service-connected hearing loss disability.  This disability was rated noncompensably.  

Earlier Effective Date Due to a Change of Law

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a). 

But, in order to be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter. The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  Id.  

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma. See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976). The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma. 

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor. See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003). This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In an April 1968 VA examination, the Veteran was found to have constant tinnitus.  A May 1968 rating decision granted entitlement to service connection for hearing loss and tinnitus as one disability.  A noncompensable rating was assigned from the date of the Veteran's discharge from service.  A VA examination in April 1974 confirmed ringing in the Veteran's ears.  A June 1974 rating decision declined to increase the rating for the disability.  In October 1990, private medical records noted the Veteran's tinnitus.  

The Veteran claimed service connection for tinnitus in a May 2011 letter.  A June 2011 VA examination also noted his tinnitus and stated that it began in service.  A May 2012 rating decision granted a separate rating for tinnitus.  Tinnitus was assigned a 10 percent disability rating, effective one year prior to the Veteran's claim.  

The Veteran has submitted his and others' lay statements describing his tinnitus from service until the present.  Specifically, the Veteran noted that he had applied to reopen his claim in April 1974, but nothing ever came of it.   

There is no evidence that the Veteran began an appeal following the May 1968 or April 1974 rating decisions.  Therefore, these decisions each became final.  

The Board acknowledges that the Veteran clearly had recurrent, persistent tinnitus due to service on the effective dates of the liberalizing laws (March 10, 1976 and June 10, 1999) and continuously thereafter. Unfortunately, based on these facts the Board finds that by law, the Veteran is not entitled to an effective date earlier than May 5, 2010, for the assignment of a 10 percent rating for the service-connected tinnitus.  Although the Board acknowledges the Veteran's assertions that essentially based on equitable considerations, there is no legal basis for an earlier effective date in this case. The Board must apply 38 C.F.R. § 3.114 to determine the appropriate effective date in this case. 

In the present case, the Veteran reopened the claim in 1974, but this was before any liberalizing law.  The Veteran did not file an appeal to the April 1974 rating decision.  Since then, the Veteran did not file a claim for compensation referable to tinnitus prior to the one received May 5, 2011.  Thus, on this record, more than one year had already passed since the March 1976 and June 1999 liberalizing laws that would have permitted a 10 percent rating for tinnitus.  Therefore, 38 C.F.R. § 3.114(a)(3) dictates the current effective date.  Based on VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year before his May 5, 2011 tinnitus claim, and no earlier.  

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislations (March 10, 1976 and June 10, 1999).  There is also no evidence of record that a tinnitus claim was reviewed on the initiative of VA more than one year after the liberalizing legislation. 

The noncompensable rating assigned for the service-connected tinnitus, effective upon discharge, constituted the highest rating available at that time for the service-connected tinnitus due to acoustic trauma under Diagnostic Code 6260.  See 38 C.F.R. § 4.84(b) (1975).  In this regard, the Veteran does not contend he is entitled to a 10 percent rating for tinnitus any time prior to the March 1976 liberalizing law, but more importantly, the evidence and law at that time would not support it. 

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus prior to May 5, 2010, must be denied as a matter of law. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  


ORDER

The claim of an effective date earlier than May 5, 2010, for the assignment of a 10 percent disability rating for the service-connected tinnitus, must be denied by operation of law.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


